                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                Nevada Bar No. 1099
                                                           3
                                                                300 S. Fourth Street
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendant,
                                                           6
                                                                NP Santa Fe LLC
                                                           7
                                                                                      UNITED STATES DISTRICT COURT
                                                           8
                                                                                             DISTRICT OF NEVADA
                                                           9
                                                                MARYJANE DORSEY, an individual;           ) Case No. 2:19-cv-02070-JAD-BW
                                                           10                                             )
                                                                                       Plaintiff,         )
                                                           11                                             ) STIPULATION AND ORDER TO
                                                                vs.                                       ) RESCHEDULE ENE
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                          )            (First Request)
                          Las Vegas, Nevada 89101




                                                           13   NP SANTA FE LLC, d/b/a SANTA FE           )
                                                                STATION HOTEL & CASINO, a Domestic )
                                                           14   Limited-Liability Company; DOES I through )
                                                                X, inclusive; ROE CORPORATIONS I          )
                                                           15   through X, inclusive,                     )
                                                           16
                                                                                    Defendant.
                                                           17   ____________________________________

                                                           18           IT IS HEREBY STIPULATED AND AGREED by and between the parties’
                                                           19   counsel of record that due to a conflict on the calendar of Defendant’s client
                                                           20
                                                                representative, the Early Neutral Evaluation presently scheduled for May 29, 2020 at
                                                           21
                                                                9:00 a.m. be rescheduled to May 26, 2020 or May 27, 2020.           The deadline for
                                                           22
                                                                submission of confidential written evaluation statements shall be moved to one week
                                                           23

                                                           24
                                                                before the date of the ENE, and Defendant may arrive 30 minutes after the start of the

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                           -1–
                                                                FP 37446044.1
                                                           1    ENE. This is the first request by the parties for rescheduling of the ENE.
                                                           2
                                                                 HATFIELD & ASSOCIATES                       FISHER & PHILLIPS LLP
                                                           3

                                                           4     By: /s/ Trevor J. Hatfield, Esq.            By: /s/ Scott M. Mahoney, Esq.
                                                                    703 S. Eighth Street                        300 South Fourth Street
                                                           5        Las Vegas, Nevada 89101                     Suite 1500
                                                                    Attorneys for Plaintiff                     Las Vegas, Nevada 89101
                                                           6
                                                                                                                Attorneys for Defendant
                                                           7
                                                                        IT IS HEREBY ORDERED that the Early Neutral Evaluation session shall
                                                           8
                                                                be moved to May 26, 2020 at 9:00 a.m.
                                                           9

                                                           10
                                                                                                     ____________________________________
                                                           11                                        UNITED STATES MAGISTRATE JUDGE
FISHER & PHILLIPS LLP




                                                           12                                        Dated: April 9, 2020
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                             -2–
                                                                FP 37446044.1
